Tbe respondent moved for a rehearing, and tbe following opinion was filed July 8, 1918:
Pee Oueiam.
Upon respondent’s motion for a rehearing attention is called to tbe case of Jacoby v. C., M. & St. P. R. Co. 165 Wis. 610, 161 N. W. 751, 164 N. W. 88, in which it was held as matter of law that a railroad employee leaving bis master’s premises after completing bis duties was not engaged in interstate commerce, and it is claimed that tbe doctrine there laid down should be applied to this case.
*607Whether it would make any difference with the result is unnecessary to be considered. Upon the trial the parties agreed that, if the deceased was an employee at the time of the accident, the action was governed by the federal liability act, and the case was tried on that basis. By taking this position it is clear that the respondent effectually waived the objection that the case was governed by the state law and consented that it be tried as a case governed by the federal law. It was entirely competent for the respondent to do this. Leora v. M., St. P. & S. S. M. R. Co. 156 Wis. 386, 146 N. W. 520. It is not now necessary to consider what will be the effect should this concession not be made upon the next trial of the action.
Motion denied, with $25 costs.